Citation Nr: 1813302	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for chronic residuals of hepatitis C.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a right wrist disorder.

7.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial disability rating greater than 10 percent for service-connected left wrist posttraumatic arthritis.

REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to August 1972, to include a tour of duty in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2017, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The Veteran's claim, in pertinent part, had included separate issues of service connection for hepatitis C and for residual liver disease.  The Board has re-characterized the claim as entitlement to service connection for chronic residuals of hepatitis C, as styled on the title page, to better reflect the information in the claims file.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).
During the May 2017 Board hearing, the Veteran raised the issue of entitlement to earlier effectives date for the establishment of service connection for the service-connected left wrist disability and PTSD.  The Board does not have jurisdiction of the issues as they have not been adjudicated by the agency of original jurisdiction (AOJ).  Absent a decision, a notice of disagreement, and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issues are, therefore, referred to the AOJ.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of an increased disability rating for the service-connected PTSD and left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for a left ankle disorder.

2.  Resolving reasonable doubt in favor of the Veteran, chronic residuals of hepatitis C are manifested as a result of active service.

3.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is related to active service.

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to active service.

5.  Resolving reasonable doubt in favor of the Veteran, a right ankle disorder is 
manifested as a result of active service.

6.  Resolving reasonable doubt in favor of the Veteran, a right wrist disorder is manifested as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of service connection for a left ankle disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for chronic residuals of hepatitis C have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2002); 38 C.F.R. § 3.303 (2017).

3.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1154(b), 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

4.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1154(b), 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a right ankle disorder have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2002); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a right wrist disorder have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2002); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran with regard to the issues being decided herein, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  The RO will be responsible for addressing any notice defect with respect to rating and effective date elements when effectuating each award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Left Ankle Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, during the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of service connection for a left ankle disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, 
there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, cirrhosis of the 
liver, and certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24(1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Chronic Residuals of Hepatitis C

The Veteran asserts that he developed hepatitis C as a result of his period of active service, and that he has further developed chronic residuals affecting his liver.  During the May 2017 Board hearing, he explained that during combat service in the Republic of Vietnam, he was exposed to blood of the enemy and of fellow service members as he was required to handle bodies of the deceased.  Moreover, he contends that he was exposed to hepatitis C when undergoing air gun vaccination and following a blood transfusion after being wounded in combat.

The Board points out that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) indicates that his military occupational specialty was light weapons infantryman.  This document also indicates that the Veteran is in receipt of the Purple Heart Medal and the Combat Infantryman Badge.  As such, the Board finds that the Veteran is entitled to the eased evidentiary burden of a combat Veteran as provided by 38 U.S.C. § 1154 (b). 

The Veteran's service treatment records make no reference to hepatitis C.  

Following service, private medical records from R. K., M.D., dated from May 2002 to April 2009, show that the Veteran had been diagnosed with hepatitis C.
A private medical record from T. R. C., M.D., dated in October 2016, shows that the Veteran's history of blood exposure was related consistent with that as set forth above.  The Veteran was also noted to have developed signs of liver damage consistent with acute hepatitis C infection, manifested by jaundice, during active service.  Dr. C. established that he Veteran currently suffers from liver damage related to hepatitis C.  Liver biopsy in October 2000 was said to have shown chronic hepatitis C, grade 2, stage 1, with fatty change, piecemeal necrosis, and fibrosis.  He was treated for nine months with no significant response.  Repeat liver biopsy in December 2006 showed chronic hepatitis C with fatty metamorphosis, grade 1 to 2, stage 3.  Magnetic resonance imaging (MRI) studies in 2009 demonstrated moderate to marked fatty infiltration.  Dr. C. explained that the Veteran did not have any risk factors for hepatitis C infection other than his Vietnam-era military service with combat blood-to-blood exposures.  Dr. C. further explained that the Veteran's combat exposures to blood were highly likely to include exposure to hepatitis C infected blood from either fellow American soldiers or enemy combatants.  Dr. C. concluded that given the documented combat exposure to blood and a lack of any other risk factors, it was more likely than not that the Veteran's hepatitis C infection was incurred during active service in Vietnam.

The Board finds that the Veteran's circumstances of combat service placed him in activity in which he was exposed to blood in his capacity as a light weapons infantryman.  Notwithstanding the fact that there is no official record of actual exposure, the possibility exists that such did occur consistent with the circumstances of his military occupational specialty.  If it is assumed that the Veteran was exposed to the blood of the enemy and/or fellow servicemen in service, the findings of Dr. C. concede that the chronic hepatitis C and residual liver disease was related to this exposure.  Further, there is no competent medical evidence of record to rebut this opinion in support of the Veteran's claim or otherwise diminish its probative weight.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's statements, and the opinion of Dr. C. linking multiple exposures in service to current hepatitis C, provide sufficient support to grant the Veteran's claim of service connection for chronic residuals of hepatitis C.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102  (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue); see also 38 U.S.C. § 1154.  Accordingly, service connection for chronic residuals of hepatitis C is granted.

Bilateral Hearing Loss and Tinnitus

Current tinnitus and bilateral hearing loss disabilities have been established, 
including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385  (2017).  See May 2017 hearing transcript, January  2010 VA audiology report. 

The Veteran has provided competent and credible evidence of in-service incurrence of acoustic trauma during service from artillery fire during combat, as well as exposure to explosions and aircraft noise.  His exposure to acoustic trauma is inherent in the combat service for which he was awarded the Purple Heart Medal and the Combat Infantryman Badge. See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d); see also Reeves, 682 F.3d at 988.

A January 2010 VA examination report could not resolve the issue of service connection for the bilateral hearing loss and tinnitus without resorting to speculation.  Although the VA examiner noted the Veteran's history in offering the etiology opinion, she relied on the absence of evidence in the service records in offering the conclusion.  In this regard, the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records in failing to provide an  opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the VA examiner did not provide an explanation for the inability to provide an opinion; or explain whether the inability was due to the limits of medical knowledge or whether there was additional evidence that would have permitted the needed opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Hence, the opinion is inadequate.

The Board finds that the Veteran's claims regarding sustaining bilateral hearing loss and tinnitus are consistent with the circumstances, conditions, and hardships of his combat service.  Given the Veteran's combat presumption and resolving reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C. §§  1154(b), 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right Ankle and Right Wrist

The Veteran contends that he developed a right ankle and right wrist disability as a result of his period of active service.  During the May 2017 Board hearing, he explained that during combat service in the Republic of Vietnam, at the time that he had sustained a gunshot wound through his rucksack resulting in an injury to his left wrist, for which service connection has already been established, he landed hard resulting injury also to his right ankle and wrist.  He asserted that he has experienced ongoing symptoms associated with both the right ankle and wrist ever since. 

The October 2016 letter from Dr. C. considered a history consistent with that as described by the Veteran during the May 2017 Board hearing.  With regard to the right ankle, he was said to have a diagnosis of post-traumatic arthropathy.  X-rays taken in February 2012 were said to have shown an irregular calcification in the tibiofibular syndesmosis that the radiologist considered to be likely posttraumatic, perhaps related to his prior gunshot wound.  In light of the foregoing, Dr. C. concluded that it was at least as likely as not that the Veteran's current diagnosis of right ankle post-traumatic arthropathy was related to his in-service fall and shrapnel injury to the right ankle given the clear X-ray findings and his clinical course. 

With specific regard to the right wrist, Dr. C. added that the Veteran had a current diagnosis of scapholunate dissociation and radioscaphoid arthrosis.  Dr. C. explained that the scapholunate dissociation was a significant ligamentous injury that presented pain, swelling, and no fracture on X-ray.  This was said to cause pain and instability of the joint, and that its most common cause was trauma, in particular a fall onto an outstretched hand, as the Veteran experienced in service.  Dr. C. concluded that given the documented mechanism of injury, the contemporaneous symptoms, and the current diagnosis, it was at least as likely as not that the Veteran's current right wrist condition was related to injury sustained in service.

The Board finds the opinions of Dr. C. to be probative as they are definitive, based upon a complete history provided by the Veteran that is consistent with that set forth in the claims file and with the circumstances of his combat service, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  There is no competent medical evidence of record to rebut the opinions in support of the Veteran's claims or otherwise diminish their probative weight.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's statements, and the opinions of Dr. C., provide sufficient support to grant the Veteran's claims of service connection for a right ankle and a right wrist disability.  See Ashley, 6 Vet. App. at 59; 38 C.F.R. § 3.102; see also 38 U.S.C. § 1154.  Accordingly, service connection for a right ankle and a right wrist disability is granted.


ORDER

The appeal as to the issue of service connection for a left ankle disorder is dismissed.

Service connection for chronic residuals of hepatitis C is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right ankle disorder is granted.

Service connection for a right wrist disorder is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of an increased disability rating for the service-connected PTSD and left wrist disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

During the May 2017 Board hearing, the Veteran asserted that his service-connected PTSD and left wrist disabilities had increased in severity since his most recent VA examinations which were held in 2010 and 2011.  He described increased pain and weakness with regard to the left wrist.  Additionally, with regard to the PTSD, he submitted a statement from J. H. P., Psy.D., dated in July 2017, suggesting that the Veteran has exhibited occupational and social impairment with deficiencies in most areas.  In light of the Veteran's contention of an increase in disability since his most recent VA examinations, the Board finds that new examinations are required in order to assess the current degrees of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA orthopedic and neurologic examination to determine the current severity and manifestations of the service-connected left wrist disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.

The VA examiner is directed to conduct range of motion testing (during both active and passive motion) and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  Range of motion testing should be conducted in both active and passive range of motion, as well as in weight bearing and non-weight bearing conditions.

The examiner must also identify any associated neurological deformities associated with the service-connected left wrist disability, to include any radiculopathy or neuropathy of the affected extremity.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerve(s).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The examiner shall also describe how the symptoms of the service-connected disability affect the Veteran's social and industrial capabilities.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected PTSD. The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

The report of examination must include a detailed account  of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished.
The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also describe how the symptoms of the service-connected PTSD affect the Veteran's social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


